Citation Nr: 1119374	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected thoracolumbar degenerative disc disease.  

2.  Entitlement to an initial compensable evaluation for the service-connected pseudofolliculitis barbae.  

3.  Entitlement to an initial compensable evaluation for the service-connected left knee patellofemoral syndrome.  

4.  Entitlement to an initial compensable evaluation for the service-connected right knee degenerative joint disease.  

5.  Entitlement to an initial compensable evaluation for the service-connected left ear hearing loss.  

6.  Entitlement to an initial compensable evaluation for the service-connected cervical spine strain.  

7.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left shoulder degenerative joint disease.  

8.  Entitlement to an initial compensable evaluation for the service-connected onychomycosis.   

9.  Entitlement to an initial compensable evaluation for the service-connected bilateral plantar fasciitis.  

10.  Entitlement to service connection for claimed hypertension. 

11.  Entitlement to service connection for claimed glaucoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to March 2008.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  

The issues of service connection for glaucoma and hypertension and the claims for higher initial ratings for the service-connected pseudofolliculitis barbae, the left and right knee disabilities, plantar fasciitis, the left ear hearing loss, the cervical spine disability, the lumbar spine disability and the left shoulder disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected onychomycosis currently is shown to have been manifested by ongoing brittleness and thickness of the great toenails and to have involved less than 5 percent of the exposed area or entire body surface and to have been productive of a disability picture that more nearly approximates that of chronic manifestations requiring more than topical therapy for a duration of less than six weeks during a 12-month period.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent rating for the service-connected onychomycosis have been met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including Diagnostic Codes 7802, 7803, 7804, 7805, 7806, 7813 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The Veteran was provided VCAA notice in December 2007.  

The notice informed the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2007 notice informed the Veteran of these requirements.  

The December 2007 notice described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to support the claim with appropriate evidence.  

This notification would also apply to the "downstream" issue of a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  

Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Even so, the December 2007 notice also provided the Veteran with notice of the laws regarding disability ratings and effective dates.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Veteran has not been prejudiced.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for a higher initial rating for onychomycosis, and the duty to assist requirements have been satisfied.  

All available service treatment records were obtained.  At the hearing in January 2011, the Veteran stated that he did not receive any medical treatment for the onychomycosis and self-treated the disorder with over-the-counter medications.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examination in February 2008 to obtain medical evidence as to the severity of the service-connected onychomycosis.  At the hearing in January 2011, the Veteran testified that the onychomycosis was not as bad as it used to be.  

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The onychomycosis is rated under the provisions of Diagnostic Code 7813.  Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

Diagnostic Code 7806, dealing with the rating of dermatitis or eczema, provides that, if the skin disorder covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.

If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.

A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A rating of 60 percent is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve- month period.  38 C.F.R. § 4.118.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Analysis

The medical evidence in this case, as reflect by the findings of the February 2008 VA examination, shows that the service-connected onychomycosis currently is manifested by thick and brittle toenails involving the great toes.  There was no finding of tinea pedis upon examination.  

The VA examiner at that time noted that the onychomycosis was not being treated with corticosteroids, any immunosuppressive drugs, light therapy, or electron beam therapy.  However, the examiner did indicate that the symptoms when the skin disorder was active were discolored toenails and cracked skin on the toe spaces.  

There were no noted systemic symptoms, but the Veteran testified at the recent hearing that, over the years of his long active service, he had been treated with prescription medicine without success and had continued to have related manifestations since that time in service. 

At the hearing in January 2011, the Veteran testified that he treated the onychomycosis with over the counter creams.  However, he added that the manifestations still persisted.  

Here, the service-connected onychomycosis clearly does not involve more than 5 percent of the exposed body or entire body surface, but its manifestations are established as being chronic and disabling in terms of the applicable rating standards.  

As such, in the Board's opinion, the service-connected disability picture is shown to exceed one that necessitates only topical therapy during a 12-month period.  The Veteran's use of topical therapy in this case clearly cannot be linked to actual treatment or ultimate amelioration of the service-connected onychomycosis.      

The indicated course of treatment for the service-connected onychomycosis would be more consistent with that manifested by intermittent systemic therapy that would not excess a duration of six week in a 12-month period.  

Hence, on this record, the service-connected disability picture more nearly resembles the criteria for the assignment of a 10 percent rating.  

However, on this record, there no showing that the onychomycosis involves more than 20 percent of the entire body or exposed surfaces or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for more than six weeks during a 12-month period.

A higher rating is not assignable under the Diagnosis Codes pertinent to rating scars, Diagnostic Codes 7801 to 7805.  These criteria are not applicable to onychomycosis because they do not address directly manifestations involving the toenails.  

The February 2008 VA examination showed no evidence of scarring, and the examiner specifically indicated that there was no evidence of any limitation of activity or motion due to the onychomycosis.  There is no indication that the onychomycosis causes any pain or tenderness.  

There is no evidence that the service-connected onychomycosis presents an unusual or exceptional disability picture that would permit the assignment of a rating higher 10 percent.  The Veteran's symptoms, as discussed, have been evaluated in terms of the criteria in the Rating Schedule and are reflective of a disease process that may be rated on the basis of the extent of the skin surface actively involved or in terms of the nature and extent of treatment necessary to ameliorate the condition.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Thus, the Board finds that the service-connected disability picture in this matter does not render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Therefore, the Board concludes that remand of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, initial rating of 10 percent, but no more for the service-connected onychomycosis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for an increased initial rating for pseudofolliculitis barbae, the Board finds that additional VA examination is necessary.  The service-connected pseudofolliculitis barbae is currently rated under Diagnostic Code 7806, dermatitis or eczema which rates the skin disorder by the areas of the body affected or by whether systemic therapy is required.  Diagnostic Code 7806 also indicates that the skin disorder may be rated as disfigurement of the head, face, or neck, or as a scar depending on the predominant disability.  

The Veteran was afforded a VA examination in February 2008.  The examiner reported the size of the area affected by the pseudofolliculitis barbae and noted that there was no scarring, but the examiner did not report whether the pseudofolliculitis barbae caused any disfigurement to the head, face, or neck.  

At the hearing in January 2011, the Veteran testified that the pseudofolliculitis barbae caused disfigurement of the head, face and neck.    

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board finds that a VA examination to obtain medical evidence as to the nature and severity of the pseudofolliculitis barbae is warranted so that this disability may be rated under all pertinent diagnostic codes.   

There is evidence of record, which tends to show that the service-connected right and left knee disabilities may have worsened since the February 2008 VA examination.  

At the hearing in January 2011, the Veteran testified that the knee disabilities were worse since the February 2008 examination.  He reported having pain in both knees and left knee pain that was getting worse lately.  He now used braces on both knees and did not have braces when he was examined in February 2008.  

There is evidence of record which tends to show that the service-connected left shoulder disability and the bilateral plantar fasciitis may have worsened since the February 2008 VA examination.  

At the hearing in January 2011, the Veteran testified that he had a lot of muscle spasms and cramping in his foot.  He reported having difficulty standing for a long period of time.  

Regarding the left shoulder disability, the Veteran testified that he had pain when he raised the left arm and heard cracking in the left shoulder joint.  

The Veteran is competent to report observable symptoms such as increased pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the right and left knee disabilities, the bilateral plantar fasciitis, and the left shoulder disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

There is evidence of record which tends to show that the service-connected lumbar spine and cervical spine disabilities may have worsened since the February 2008 VA examination.  

At the hearing in January 2011, the Veteran testified that his cervical spine disability had worsened in the last three years.  There is medical evidence showing more limited motion of the cervical spine and the lumbar spine since the February 2008 VA examination.  

The records from the Veteran's chiropractic physician dated in January 2011 indicate that the Veteran had limited motion of the lumbar spine and cervical spine as compared to the findings of the February 2008 VA examination.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the lumbar and cervical spine disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

At the hearing in January 2011, the Veteran testified that he received treatment through the Tricare system and that his general practitioner was Dr. O'Neil.  

The Veteran added that he received treatment from Dr. O'Neil for hypertension, the knee disabilities, and the cervical and lumbar spine disabilities.  See also the Veteran's April 2009 VA Form 9.  

The Veteran stated that Dr. O'Neil referred him to St. Luke's for treatment of his claimed eye disorder.  

In the April 2009 VA Form 9, the Veteran stated that he received treatment for his claimed eye disability from Dr. Sal Musumenci.  The Veteran also indicated that he received medical treatment by Dr. Lunden at the VA healthcare system.   

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records identified by the Veteran.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The record shows that in March 2011, the Veteran submitted private treatment records to the Board in support of his claim.  Some of the records submitted are not legible.  The RO should ask the Veteran to submit legible copies of such records.   

Regarding a claim for an increased initial rating for left ear hearing loss, when the Veteran testified at the recent hearing, this issue was not discussed.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

To ensure full compliance with due process requirements, a remand is required to address whether the issue of a higher initial rating for the service-connected left ear hearing loss is still before the Board for the purpose of appellate disposition.  

Accordingly, these remaining matters are REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment rendered for the service-connected disabilities, and the claimed hypertension and glaucoma.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

The RO should request the Veteran to provide the addresses and completed authorizations for Dr. O'Neil (treatment of the claimed hypertension and the service-connected left and right knee disabilities, lumbar spine and cervical spine disabilities, and left shoulder disabilities), Dr. Sal Musumenci, and St. Luke's (treatment of the claimed glaucoma).  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The RO should ask the Veteran to re-submit legible copies of the private medical records he submitted in March 2011.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of the claim.

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify whether he receives treatment for the claimed glaucoma and hypertension and the service-connected disabilities from VA.  

The RO should take the appropriate steps to obtain copies of all records from the VA healthcare system. 

3.  The RO should schedule the Veteran for a VA examination in order to determine the severity of the service-connected pseudofolliculitis barbae.  If such examination cannot be conducted during a period of flare-up, the examiner should record a detailed clinical history referable to the service-connected manifestations.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

Any indicated testing should be performed.  The examiner must provide specific findings as to the body part locations and nature of the service-connected pseudofolliculitis barbae; and any resulting residuals including any inflammation, rash, swelling, redness, blisters, oozing lesions, scales, itching, pain, scarring, cystic nodules, exudation, pruritis, and any other manifestations.

The examiner should report the measurement of the percentage of the entire body affected by the service-connected pseudofolliculitis barbae, to specifically include an opinion as to whether the percentage is more than 5 percent but less than 20 percent of the entire body or of the exposed areas.  

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.

The examiner should report whether there is residual scarring, the location and measurement, in square inches or square centimeters, of the area or areas encompassed by any residual scarring.  

If there is residual scarring, the examiner should report whether the scarring includes any of the following manifestations: extensive lesions, poorly nourished, repeated ulceration, unstable, tender, and/or being painful on examination.  The examiner should report any residual scarring produces limitation of function of the affected part of the body. 

Regarding any affected areas of the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner should specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either (list all conditions present) hypo- or hyper- pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.

4.  The RO also should schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee disabilities and the service-connected bilateral plantar fasciitis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the range of motion in the right and left knees in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is lateral subluxation or lateral instability of the right and left knees, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knees should be performed.  The examiner should report whether the functional impairment due to the right and left knee disabilities is severe, moderate or slight.  

Regarding the bilateral plantar fasciitis, the examiner should report whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.

In addition, the examiner should report on whether the Veteran's disability is reflected by pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation that are not improved by orthopedic shoes or appliances.  

The examiner should report whether the bilateral foot disability is severe, moderately-severe, moderate or slight.  The examiner should report whether the bilateral foot disability causes actual loss of use of the foot.  

The examiner is also requested to note whether the Veteran's bilateral foot disability exhibits weakened movement, excess fatigability, or incoordination.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

5.  The RO then should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected lumbar spine and cervical spine disabilities.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specify the range of motion in degrees of the cervical spine and thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specifically note all symptomatology and manifestations caused by the cervical spine and lumbar spine disabilities and should specify whether the lumbar spine and cervical spine disabilities cause limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should report whether the cervical spine and lumbar spine disabilities cause degenerative disc disease or other neurological manifestations.  If so, the examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest.  

The examiner should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  The examiner should provide a rationale for the opinions.

The examiner should determine whether the cervical and lumbar spine disabilities are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

6.  Finally, the RO should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected left shoulder disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specifically note all symptomatology and manifestations caused by the left shoulder disability.  The examiner should specify the range of motion in degrees of the left shoulder for flexion and abduction.  

The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

7.  The RO also should take appropriate steps to contact the Veteran in order to determine whether he is pursuing his appeal as to the issue of a higher initial rating for the service-connected hearing loss of the left ear.  38 U.S.C.A. § 7107 (West 2002).  Based on the Veteran's response, the RO should undertake any development deemed necessary, to include ascertaining whether the scheduling of another hearing is necessary.  

8.  Following completion of all indicated development, the RO readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


